JOYCE, J.,
Concurring:
¶ 11 unreservedly join the well-reasoned and thoughtfully articulated Opinion of the Majority. I write separately to urge the legislature to amend 42 Pa.C.S.A § 9796(b) to articulate specific modes of delivery and proofs of receipt of the verification form. Failing this, I implore the Pennsylvania State Police to employ additional services available through the United States Postal Service in order to verify the receipt element expressed in 42 Pa.C.S.A § 9796(b).
¶ 2 JOHNSON, J. joins.